     Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                  Page 1 of 23 PageID 1



                         IN THE UNITED STATED DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

SHOMARI STATEN                                         §
                                                       §
       Plaintiff,                                      §             CIVIL ACTION NO.
                                                       §
v.                                                     §             JURY TRIAL DEMANDED
                                                       §
CITY OF DALLAS,                                        §
THE DALLAS POLICE DEPARTMENT,                          §
BRYAN RODEN, WILLIAM MCDONALD                          §
LEQUITA GARRETT, TU NGUYEN                              §
JERRY THOMPSON, RYAN LOWMAN                            §
BOZ ROJAS, DAN COLLINS, ED ANAYA                       §
GREG FREGEAU, JOSHUA SHIPP                              §
JERRI ROWE, NICHOLAS STOLARZYK                         §
                                                        §
       Defendants.                                      §

                             PLAINTIFF’S ORIGINAL COMPLAINT

       NOW COMES Plaintiff, Shomari Staten (herein “Plaintiff”), complaining of Defendant,

City of Dallas, Texas, particularly the Dallas Police Department (herein “Defendant”), and for cause

would show the Honorable Court as follows:

                                                 I.
                                        NATURE OF THE ACTION

1.     This is a civil action arising under the United States Constitution, particularly under the

provisions of the Due Process Clause and Fourth Amendment of the United States Constitution, and

under federal law and in violation of his civil rights pursuant to 42 U.S.C. § 1983. Plaintiff is seeking

damages against Defendant City of Dallas, Texas, particularly the Dallas Police Department (herein

“City”) for a pattern of Dallas Police Department (herein “DPD”) police misconduct and excessive

use of force that has resulted in the malicious prosecution and false arrest of Plaintiff as well as the




                                                   1
Plaintiff’s Original Complaint
     Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                  Page 2 of 23 PageID 2



destruction of Plaintiff’s property, under the color of law, with the intent and for the purpose of

depriving Shomari Staten of rights secured under the Constitution and laws of the United States.

2.       Plaintiff alleges that Defendant City and its policy makers, specifically the Dallas City

Counsel, Mayor Mike Rawlings (“Rawlings”) and Chief of Police U. Reneé Hall (“Hall”)

(collectively referred herein as the “Policymakers”) failed to properly train, supervise, screen,

discipline, transfer, counsel, or otherwise control officers who are known, or who should have been

known to engage in the use of excessive force including those officers repeatedly accused of such

acts. The Policymakers had a duty, but failed to implement and/or enforce policies, practices, and

procedures for the DPD that respected Shomari Staten’s constitutional rights to assistance and

protection. Defendant City and it’s Policymakers failed to adequately supervise and discipline

officers, implement the necessary policies and implementation of unconstitutional policies caused

Shomari Staten’s unwarranted damages. The DPD officers consciously disregarded the rights of

Plaintiff, knowing that the Policymakers would approve and/or ratify their actions.

3.       For these civil rights violations and other causes of action discussed herein, Plaintiff seeks

answers and compensation for damages.

                                                 II.
                                               PARTIES

4.       Plaintiff, Shomari Staten, is a person of full age of majority and a resident of Collin County,

Texas.

5.       Defendant, the City of Dallas, Texas is a municipality located in Dallas County, Texas. The

City of Dallas operates the Dallas Police Department (“DPD”). The City of Dallas funds and

operates the DPD, which along with the Dallas City Counsel, Dallas City Manager, Mayor Rawlings,

and Chief Hall are responsible for the implementation of the police department’s budget, policies,

procedures, practices, and customs, as well as the acts and omissions challenged by this suit. The

                                                    2
Plaintiff’s Original Complaint
     Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                Page 3 of 23 PageID 3



DPD is also responsible for preventative, investigative, and enforcement services for all citizens of

the City of Dallas. The City of Dallas may be served with citation herein by and through its agent for

service of process, Bilierae Johnson, City Secretary, located at 1500 Marilla Street, Room 5 D South,

Dallas, Texas 75201 or wherever she may be found.


                                              III.
                                    JURISDICTION AND VENUE

6.      Jurisdiction exists in this court pursuant to 28 U.S.C. §§ 1331 and 1343 as this action is

brought under, inter alia, the Fourth Amendment of the United States Constitution and 42 U.S.C.

§1983, to redress the deprivation of rights, privileges and immunities guaranteed to Plaintiff Shomari

Staten, by constitutional and statutory provisions. Plaintiff further invokes the supplemental

jurisdiction of this court pursuant to 28 U.S.C. § 1367 to adjudicate pendent claims arising under the

laws of the State of Texas.

7.      Venue is proper in this court because the causes of action occurred within the Northern

District of Texas.

                                             IV.
                                    FACTUAL BACKGROUND

8.      An alarming pattern of behavior has been displayed by DPD towards Plaintiff and/or the

business he owns for at least three (3) years. Defendant City has allowed it’s employee and Officer’s

misconduct and harassment to continue to infringe on Plaintiff’s constitutional rights and harass

Plaintiff to a grossly unfair degree.

9.      All matters have been properly documented and reported to the Dallas Police Department

Internal Affairs Division, however the relentless harassment and misconduct has evolved into a

blatant violation and disregard of Mr. Staten’s constitutional rights and protections, requiring the

filing of this lawsuit.

                                                  3
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                 Page 4 of 23 PageID 4



10.    Specifically, on or about July 31, 2015, an employee of DPD, known only as Officer Rojas,

tried to force his way into the business located at 3421 Merrifield Avenue, Dallas, Texas 75223

(herein “premises”) in order to conduct an unlawful search while acting under color of state law

and in the course and scope of his employment as a law enforcement officer with Defendant City.

11.    At all material times, Plaintiff was the owner and operator of the business located on the

premises. While in the presence of Plaintiff’s business patrons, Officer Rojas proceeded to make

false and defamatory statements, directing many remarks to some of the customers.

12.    Plaintiff followed proper protocol to file a complaint, addressing the misconduct, through

the Dallas Police Department Internal Affairs Divisions. Although the DPD Internal Affairs

Division did not address Plaintiff’s complaint, since that date, DPD has consistently harassed and

mistreated Plaintiff, mounting to malicious prosecution and false arrest in late 2018.

13.    In 2016, Officer Dan Collins, badge #9176, and Officer Ed Anaya, badge #5440, each acting

under color of state law and in the course and scope of his employment as a law enforcement

officer with Defendant City, suddenly and without warning, forced their way into the premises.

DPD Officers Collins and Anaya verbally assaulted and tried to physically intimidate Mr. Staten, in

an effort to coerce Plaintiff into signing an Affidavit implicating another in the theft of a

motorcycle.

14.    At all times material, Plaintiff expressed his desire for counsel multiple times, however,

both of Defendant City’s hostile employees, unconstitutionally ignored Plaintiff’s invocation of his

right to counsel.

15.    Before their departure, as a result of Plaintiff’s refusal to sign the Affidavit, Officer Collins

and Officer Anaya made threatening remarks, indicating that Plaintiff would become the ‘target’ of

their investigation.



                                                   4
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                Page 5 of 23 PageID 5



16.    Subsequently, on April 3, 2016, Plaintiff was arrested by DPD and charged with the offense

of Theft 2500, despite DPD, having no probable cause or reasonable suspicion to believe that

Plaintiff had committed a crime. Only year later, on April 5, 2017, the State of Texas requested that

cause number F-1675385 be dismissed after being unable to make its prima facie case, having no

evidence that could prove the case.

17.    The arrest and malicious prosecution of the charges have caused and continue to cause

damage to the Plaintiff’s reputation and business.

18.    In another instance, on or about May 27, 2016, DPD Detective Greg Fregeau, badge #7732,

unlawfully seized a 2016 BMW 740I from the premises, along with all the vehicle’s purchase and

ownership documents. Detective Fregeau was acting under color of state law and in the course and

scope of his employment with Defendant City at all times material.

19.    Moreover, at all relevant times, Plaintiff’s corporate enterprise was legally the then recorded

owner of the said vehicle.

20.    After an extended investigation, on or about June 23, 2016, DPD allowed Plaintiff to pay the

impound fees to release the vehicle into his possession from the official DPD Auto Pound located

at 1955 Vilbig Road, Dallas, Texas 75208.

21.    Suddenly and without warning, four (4) days later, on June 27, 2016, a squad of DPD

Officers disrupted Plaintiff’ neighborhood, surrounding Shomari Staten’s home, demanding that

the same vehicle be released back to DPD. Again, under the direction of Detective Fregeau, despite

Plaintiff’s willingness to comply with a warrant for the vehicle, DPD Officers kicked in Plaintiff’s

front door. DPD took the vehicle without detaining or arresting Plaintiff.

22.    On or about July 10, 2016, Plaintiff was at his residential address, when unknown DPD

Officers made unlawful entry into the home without a warrant. Despite Plaintiff’s compliance, Mr.



                                                     5
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                Page 6 of 23 PageID 6



Staten was held at gun point and physically assaulted, before the Officers “realized he was the

homeowner” and they “had made a very serious error.”

23.    The harassment was ongoing on or about August 5, 2016, when DPD Detective Fregeau

directed that Plaintiff be arrested while in the Dallas County Tax Office. Plaintiff was charged in

Collin County, Texas (emphasis added) with felony theft of property greater than $30,000 but less

than $150,000 for the offense occurring on June 26, 2016. In addition, on that day, unknown DPD

Officers executed another search warrant on the premises and seized multiple sets of Plaintiff’s

business records.

24.    Cause number 401-80672-2017 came before the 401st District Court, Collin County, Texas,

and on October 3, 2018 Plaintiff was acquitted of all charges. At trial, Defendant City’s Detective,

Greg Fregeau, openly admitted that he never believed Plaintiff was involved in the alleged theft

and indicated that DPD efforts were to prosecute Plaintiff.

25.    Despite Plaintiff’s innocence and subsequent acquittal, this public arrest and malicious

prosecution of the false charges have caused and continue to cause damage to the Plaintiff,

prohibiting viable business opportunities and permanently soiling Shomari Staten’s business and

personal reputation.

26.    On or about April 19, 2018, DPD Officers arrived on the premises in connection with a

dispute that was not related the Plaintiff and/or his business operations. There was no probable cause

or reasonable suspicion to believe that Plaintiff had committed a crime that would require him to be

detained, arrested, and interrogated. There is no evidence that Plaintiff posed a threat nor was anyone

in danger by his presence in the immediate area. Plaintiff was violently attacked and assaulted by

Defendant City’s employee, known only as Officer Nguyen, badge #10740. As Officer Nguyen was

acting under color of state law and in the course and scope of his employment as a law enforcement



                                                  6
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                Page 7 of 23 PageID 7



officer with Defendant City, several of Plaintiff’s business patrons witnessed DPD’s willingness to

recklessly disregard Plaintiff’s civil rights and continue in a dangerous pattern of abuse of authority

and harassment.

27.    Most recently, on Friday, April 20, 2018, Plaintiff was at his place of business on the

premises, when suddenly and without warning, a group of unknown DPD officers stormed the

location. Based on all information and belief, the DPD offices arrived at the located under the

direction of the Defendant City’s employees, known as Detective J. Thompson, badge #8837 and

Detective Joshua Shipp, badge #9163.

28.    At all relevant times, the said Detectives and DPD officers were on the premises, acting

under color of state law and in the course and scope of employment as a law enforcement with the

Defendant, looking for an individual who allegedly committed acts of domestic violence. DPD

Officers knew and/or had reason to know that Plaintiff was not the individual they were seeking.

Moreover, DPD officers knew and/or had reason to know that Plaintiff was not involved in the

incident of domestic violence.

29.    There is no evidence that Plaintiff posed a threat or that anyone was in danger by his presence

in the immediate area. There were no struggles that would indicate that the use of excessive force

was justified. Plaintiff had committed no crime that would require him to be detained, arrested, and

interrogated.

30.    Without cause, Plaintiff was assaulted and detained by Defendant’s employee, known only

as Officer Lowman, badge# 10352, and forcefully placed into the back of a squad car in handcuffs.

Detectives assured Plaintiff that he was not involved, yet refused to release him from the vehicle.

31.    The handcuffs that Officer Lowman placed on Plaintiff were unreasonably tight, causing

excruciating pain throughout his wrists and shoulders. In addition, Mr. Staten sat in the squad car



                                                  7
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19               Page 8 of 23 PageID 8



for over an hour, his legs began to experience sharp pain and discomfort. All the while, Officer

Lowman was nearby making derogatory remarks about Plaintiff.

32.    Plaintiff remained restrained in the vehicle, while several of his business patrons stood

witnessing yet another turbulent situation, resulting in further damages and a negative impact to his

reputation as a credible car salesman.

33.    Although he had been advised that he would be promptly released from the squad car, DPD

Officer Lowman then falsely arrested Plaintiff, and took him from the premises to the DPD

Headquarters. Upon arrival Officer Lowman did not remove the firm grip of the handcuffs, and

again assaulted Plaintiff as he removed him from the vehicle. Officer Lowman then aggressively

put Plaintiff into an interrogation room.

34.    After more than an hour, Detective Shipp entered the interrogation room and began

questioning Plaintiff about an incident, of which Plaintiff had no knowledge. Upon the persistence

of Detective Shipp, Plaintiff asserted his right to an attorney. Nevertheless, Detective Shipp

continuously attempted to interrogate Mr. Staten, despite the numerous requests to invoke his rights

to consult with his attorney.

35.    At no time did any DPD Officer or Detective explain to Mr. Staten why he had been placed

under arrest. Likewise, Mr. Staten did not understand why he was treated like a criminal and

handled so aggressively, when he had already been advised that DPD was aware that Mr. Staten

was not involved in the matter. At no time did the DPD Officers or Detectives explain to Mr. Staten

why he had been harassed, detained and/or arrested.

36.    Upon his release, Mr. Staten was advised that even though he was taken by the Defendant’s

employees to the DPD headquarters, it was up to Mr. Staten to find his own way back to his place

of business late at night. Moreover, Mr. Staten was told by Detective Shipp that his business had



                                                  8
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                Page 9 of 23 PageID 9



been declared a “crime scene” and informed him that he would be promptly arrested if he returned

to the premises.

37.      Accordingly, Mr. Staten did not return to the premises, but instead parked in a nearby lot to

observe the ongoing police activity at the location. At approximately 4:00 a.m. on April 21, 2018,

Mr. Staten noticed a Dallas Fire Department vehicle enter the premises where his business is

situated. Mr. Staten approached the DPD Officers, including Detective Shipp, and notified the

officers and fire department that he was the owner of the location and attempted to volunteer the

keys for entry to avoid any damages to his property. Detective Shipp and the other DPD Officers

nevertheless ignored his offer to mitigate damages and instructed the fire department to cut through

the front door of the business location. Moreover, Mr. Staten’s repeated request to see any search

warrant that had been issued for his business were completely disregarded by Detective Shipp, until

Plaintiff began recording the ordeal on his cell phone.

38.      Upon gaining entry to the premises, Detective Shipp seized personal property of Mr. Staten,

in addition to property belonging to the business on the premises.

39.      Following the horrific ordeal, Mr. Staten retained the services of a private investigator in

order to make an effort to understand what occurred on his premises that day and why he was

assaulted, detained, and interrogated without cause. Plaintiff was astonished to learn that DPD

ventured onto his premises, based on a false report made by Chastity Lynch, who is unrelated to

Plaintiff in any manner. As of the date of this filing, all allegations asserted by Chastity Lynch have

been found to be untrue. Based on all information and belief, the investigation into this matter has

concluded, however to date, Detective Shipp has refused and continues to refuse to return the seized

items.




                                                   9
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                 Page 10 of 23 PageID 10



40.     On the night that Plaintiff was viciously assaulted and falsely arrested by DPD Officers and

Detectives, there was no probable cause or reasonable suspicion to believe that Plaintiff had

committed a crime. In fact, the DPD officers and detectives had advised Plaintiff that they knew he

was not involved in the matter while he was restrained in the squad car.

41.     As a direct result of this incident, Plaintiff’s professional reputation and his business has been

impacted in negative manner. Moreover, due to the misconduct and excessive force of Officer

Lowman, Plaintiff suffered significant injuries as well as pain and suffering and mental anguish.

42.     The City of Dallas, the DPD and the Policymakers have a longstanding record of not

providing DPD officers with adequate training and not preventing excessive force claims. Moreover,

the City, DPD, and the Policymakers have failed to provide Officers and Detectives with adequate

training on proper arrest and confrontation and/or interrogation techniques.

43.     No reasonably competent official would have concluded that the actions of the Defendant’s

Officers and Detectives outlined hereinabove would not violate Plaintiff’s constitutional rights. In

other words, no reasonably prudent police officer under similar circumstances could have believed

that Defendant City’s conduct was justified nor reasonable.

44.     Defendant’s unlawful and unwarranted acts, lack of training and the official customs or

policies of the DPD caused Plaintiff’s injuries.

                                               V.
                                        CAUSES OF ACTION

                      COUNT I: CRIMINAL MALICIOUS PROSECUTION

45.     Plaintiff hereby incorporates the foregoing paragraphs 1-44 as though fully set forth herein.

46.     To prevail on a malicious prosecution claim in Texas, the Fifth Circuit requires the Plainitff

show that (1) a criminal action was commenced against him; (2) the prosecution was caused by the

defendant or with his aid; (3) the action terminated in the plaintiff’s favor; (4) the plaintiff was

                                                   10
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19              Page 11 of 23 PageID 11



innocent; (5) the defendant acted without probable cause; (6) the defendant acted with malice; and

(7) the criminal proceeding damaged the plaintiff. Brown v. United States, 653 F. 2d 196, 198 (5th

Cir. 1981), cert denied, 456 U.S. 925, 102 S.Ct. 1970, 72 L.Ed.2d 440 (1982). Since 2016, Plaintiff

has been arrested at least twice and Defendant City’s Officers and Detectives has commenced

criminal prosecution against the Plaintiff.

47.     Based on all information and belief, the actions of Defendant and/or it’s employees were

initiated in July 2016, in retaliation of Plaintiff making an the Internal Affairs complaint against

Officer Rojas. DPD Officers and Detectives described above have initiated and/or continued the

cases against Plaintiff with an improper purpose.

48.     Plaintiff has documented each instance and filed complaints with Dallas Police Department

Internal Affairs Divisions as outlined above. There is reason to believe that the Defendant City

and/or Defendant’s employees, Officers, and Detectives are continuing malicious and retaliatory acts

to prosecute Plaintiff as of the date of this filing.

49.     As indicated herein, both charges of theft which were brought against Plaintiff by Defendant

City’s Officer’s and Detectives have been terminated in the Plaintiff's favor. Moreover, in neither

case was the State of Texas able to find evidence of any reason that Plaintiff should have been

arrested or charged with a crime nor probable cause for the proceedings. Accordingly, Plaintiff is

innocent of all charges initiated by Defendant City’s Officers and Detectives.

50.     As a direct and proximate result of the Defendant City’ conduct, Plaintiff has sustained

substantial damages and pecuniary loss.

             COUNT II: EXCESSIVE FORCE BY DEFENDANT (42 U.S.C. §1983)

51.     Plaintiff realleges and incorporates paragraphs 1-50 by reference, as though fully set forth

here, each and every allegation set forth in the above Paragraphs.



                                                        11
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                  Page 12 of 23 PageID 12



52.     This cause of action is brought pursuant to 42 U.S.C. §1983 and the United States

Constitution, including but not limited to the Fourth Amendment right against unlawful search and

unreasonable search, seizure, and excessive force by means of unwarranted threats, and the right to

be free from unlawful detention and/or arrest by police officers acting under color of law.

53.     Plaintiff would show that Defendant City’s actions on the occasion in question were

wrongful, malicious and reckless in depriving Plaintiff Shomari Staten of his constitutional rights, as

alleged more fully below.

54.     Plaintiff would show that at all times material hereto, Defendant City had a duty to avoid

infliction of unjustified bodily injury to Plaintiff, to protect his bodily integrity and to not violate his

constitutional rights.

55.     Plaintiff would show that DPD failed to act as a reasonable official would have acted in the

same or similar circumstances. That is, Defendant City’s Officers, without justification and the need

to do so, have used excessive force as described above without legal justification.

56.     On or about July 10, 2016, Plaintiff was at his residential address, when unknown DPD

Officers made unlawful entry into the home without a warrant. Despite Plaintiff’s compliance, Mr.

Staten was held at gun point and physically assaulted, before the Officers “realized he was the

homeowner” and they “had made a very serious error.”

57.     On or about April 19, 2018, DPD Officers arrived on the premises in connection with a

dispute that was not related the Plaintiff and/or his business operations. There was no probable cause

or reasonable suspicion to believe that Plaintiff had committed a crime that would require him to be

detained, arrested, and interrogated. There is no evidence that Plaintiff posed a threat nor was anyone

in danger by his presence in the immediate area. Plaintiff was violently attacked and assaulted by

Defendant City’s employee, known only as Officer Nguyen, badge #10740. As Officer Nguyen was



                                                    12
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19               Page 13 of 23 PageID 13



acting under color of state law and in the course and scope of his employment as a law enforcement

officer with Defendant City, several of Plaintiff’s business patrons witnessed DPD’s willingness to

recklessly disregard Plaintiff’s civil rights and continue in a dangerous pattern of abuse of authority

and harassment.

58.     On April 20, 2018, without cause, Plaintiff was assaulted and detained by Defendant’s

employee, known only as Officer Lowman, badge# 10352, and forcefully placed into the back of a

squad car in handcuffs. Detectives assured Plaintiff that he was not involved, yet refused to release

him from the vehicle.

59.     On each of dates the events in question occurred, Plaintiff never made any threatening

gestures towards a DPD officer nor has Plaintiff ever posed an immediate threat to the safety of DPD

officers or others.

60.     Plaintiff would show that Defendant had denied Plaintiff his right to be free from the use of

excessive force in violation of the Fourth Amendment to the United States Constitution. Plaintiff

would further show that Defendant City’s employees were acting within custom, policy, practice

and/or procedure of the DPD at the time of the incidents in regard to the use of force as authorized

and/or ratified by the Policymakers, specifically, Mayor Rawlings, and DPD Chief Hall.

61.     The force used by DPD Officers has been unnecessary, excessive and unreasonable under the

circumstances. Defendant City’s Officers and Detectives embarked on a willful, malicious, reckless

and outrageous course of conduct that was intended to cause and, in fact, caused Plaintiff to suffer

extreme and severe mental and emotional distress, agony and anxiety, as Plaintiff did not pose an

immediate threat.

62.     Defendant City acted specifically with the intent to deprive Plaintiff of the following rights

under the United States Constitution:



                                                  13
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19              Page 14 of 23 PageID 14



        a. Freedom from unreasonable searched;

        b. Freedom from unreasonable seizures in the form of unlawful detention and/or arrest by

           police officers;

        c. Freedom from a deprivation of Liberty without due process of law;

        d. Freedom from summary punishment;

        e. Freedom from threat of harm under color of law; and

        f. Freedom to move about freely as a citizen of the United States of America.

63.     Defendant DPD officers acted at all times knowing that their conduct was unlawful and in

violation of the Fourth       Amendment and the laws of Texas. However Defendants knew that

Defendant City, acting through the chief policymaker, would ratify, condone, and acquiesce to his

specific acts of intimidation and abusive conduct through unauthorized, yet established practices,

customs and procedures and thus did not fear any repercussion from Defendant City in taking the

unlawful actions against Plaintiff.

64.     By reason of the mentioned acts and omissions of Defendants, Plaintiff was caused to incur

special damages, including medical expenses and loss of earnings, and general damages in an

amount to be proved at trial.

65.     By reason of the mentioned acts and omissions of Defendants, Plaintiff was required to retain

counsel to institute and prosecute this action, and Plaintiff request payment by Defendants of a

reasonable sum as and for attorney’s fees pursuant to 42 U.S.C.A § 1988.

66.     The mentioned acts of Defendant DPD were willful, wanton, malicious and oppressive,

thereby justifying the awarding of exemplary and punitive damages as to the individually-named

Defendants.




                                                 14
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                  Page 15 of 23 PageID 15



67.     As a result of these Constitutional violations to Plaintiff and the injuries he sustained,

Plaintiff seeks compensation as set forth more specifically in the section of this Complaint

entitled Damages.

             COUNT III: UNLAWFUL SEIZURE OF A PERSON 42 U.S.C. § 1983

68.     Plaintiff incorporates by reference paragraphs 1-67 as if fully set forth herein.

69.     As described hereinabove, employees and agents of Defendant DPD, acting under color

of law, unlawfully detained Plaintiff without probable cause, or reasonable suspicion that any

violation or crime had been committed. Those actions violated Plaintiff’s rights to due process,

to equal protection, give rise to Plaintiff’s claims pursuant to the Fourth Amendment to the

Constitution of the United States and 42. U.S.C. § 1983, and their counterparts in the Texas

Constitution.

70.     Defendant’s employee’s and/or agent’s detained Plaintiff for such an unreasonable amount of

time, and thereby constructively placed Plaintiff under arrest.

71.     During his arrest, Plaintiff was handcuffed and driven from the premises around the City

of Dallas, Texas to the DPD Headquarters. Plaintiff was placed in an interrogation room and

questioned by Detective Shipp, despite Plaintiff invoking his right to counsel.

72.     Defendant lacked probable cause to arrest Plaintiff.

73.     Defendant did not obtain a warrant to arrest Plaintiff.

74.     Defendant did not stop the interrogation process after Plaintiff’s unequivocal and timely

assertion of his right to counsel.

75.     The City violated Plaintiff’s constitutional rights to due process, equal protection, and

not to be detained without probable cause or reasonable suspicion when the Defendants




                                                    15
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19              Page 16 of 23 PageID 16



arrested and wrongfully detained Plaintiff. Plaintiff was placed in handcuffs and placed in the

squad car, despite not committing a penal offense or being suspected of committing a crime.

76.     Defendant City, by and through it’s officers and detectives, deprived Plaintiff of his Fourth

Amendment rights to be secure in his person by arresting him. The arrest of Plaintiff was wrongful,

without probable cause and deprived Plaintiff of his Fourth Amendment right to be free of

unreasonable seizures.

77.     Plaintiff did not pose an immediate threat to the safety of the DPD Officers, Detectives, nor

others. He was not actively resisting arrest or attempting to evade arrest by flight. Defendant’s

conduct was objectively unreasonable, resulted from a lack of training, and comported with The City

Dallas’ illegal de facto policies.

78.     As a result, Plaintiff suffered an injury which resulted directly from his wrongful detention

and/or seizure which was objectively unreasonable and violation of clearly established law.

79.     The officers failed to use an objectively reasonable assessment of the facts when they

chose to detain Plaintiff where there was no probable cause or reasonable suspicion that a crime had

been committed or was about to be committed.

80.     The officers’ conduct was well defined by law and they knew or should have known that the

conduct was below the standard prescribed bylaw herein.

81.     The actions of Defendant proximately caused damages to Plaintiff in loss of liberty,

embarrassment, humiliation, pain and suffering and mental and emotional distress.

82.     As a result of the violations of the Constitutional standards set forth herein, Plaintiff was

treated inhumanely and incurred extreme pain and injury when he was wrongfully detained for

which he seeks compensation.

        COUNT IV: FAILURE TO ADEQUATELY SUPERVISE OR DISCIPLINE AND
                             RATIFICATION CLAIM


                                                 16
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                 Page 17 of 23 PageID 17



83.     Plaintiff incorporates the above paragraphs 1-82 by reference, as if fully set forth herein.

84.     With respect to the § 1983 claims against the individual officer defendants in their official

capacities, Courts note that suits against individual officials in their official capacities are treated as

suits against the authority itself. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690 n. 55 (1978) To

succeed on a claim for supervisory liability, a plaintiff must show that: (1) the supervisor failed to

train or supervise the officer, (2) a causal connection existed between the failure to train or supervise

and the violation of the plaintiff’s rights, and (3) such failure to train or supervise amounted to

deliberate indifference. Smith v. Brenoettsy, 158 F. 3d 908, 911-12 (5th Cir. 1998); Taylor Indp. Sch.

Dist., 15 F. 3d at 452-54 (adopting the City of Canton v. Harris, 489 U.S. 378 (1989), standard of

municipal liability). A supervisor’s failure to take remedial actions regarding a miscreant officer

may result in supervisory liability where it amounts to deliberate indifference. Aponte Matos v.

Toledo Davila, 135 F. 3d 182, 192 (1st Cir. 1998). To demonstrate deliberate indifference a plaintiff

must usually show proof of more than a single instance of lack of training or supervision causing a

violation of constitutional rights. Thompson v. Upshur Cty., TX, 245 F. 3d 447, 459 (5th Cir. 2001)

On Plaintiff's governmental liability claim against Defendant City of Dallas for failing to supervise

or discipline its officers for prior violations and the resulting lack of supervision:

           a) the City of Dallas failed to adequately supervise and/or discipline its employees in
              handling usual and recurring situations with which they deal;

           b) the City of Dallas was deliberately indifferent to the need to supervise and/or
              discipline its officers and/or employees adequately; and

           c) the failure to adequately supervise and/or discipline its officers proximately caused
              the deprivation of Shomari Staten’s constitutional rights.

85.     As a direct and proximate result of the City of Dallas’ failure to adequately supervise or

discipline its officers, Plaintiff has suffered damages.




                                                   17
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                Page 18 of 23 PageID 18


                       COUNT V: FIRST AMENDMENT RETALIATION

86.     Plaintiff incorporates the preceding paragraphs 1-85 by reference herein.

87.     Plaintiff believes, and therefore avers, that Plaintiff’s complaints to the DPD Internal Affairs

Division concerning the disturbing pattern of behavior and harassment against Plaintiff by Defendant

City’s officers and detectives caused Defendant to retaliate against Plaintiff.

88.     As described herein, DPD officers and detectives have assaulted plaintiff verbally and

physically, detained Plaintiff in the squad car, falsely arrested and prosecuted the charges without

probable cause, improperly interrogating Plaintiff as well as damaged and unlawfully seized Shomari

Staten’s property.

89.     Plaintiff’s reports and complaints to Internal Affairs asserting his right to be free from

harassment by the DPD was protected First Amendment activity.

90.     Defendant’s retaliation was unlawful and would chill an ordinary person in the exercise of

First Amendment rights, namely verbally asserting their rights to peace officers.

91.     As a result of Defendant’s conduct, Plaintiff suffered damages.

92.     Defendant acted willfully, knowingly and purposefully and/or with deliberate indifference to

deprive Plaintiff of his Constitutional Rights. As a result of the nature of Defendant’s conduct,

Plaintiff is entitled to recover punitive damages against the individual Defendant.

                     COUNT VI: FALSE ARREST AND IMPRISONMENT

93.     Plaintiff incorporates the preceding paragraphs 1-92 by reference herein.

94.     Defendant, by ant through it’s employees, agents, officers, and/or detectives intentionally

confined Plaintiff in the squad car and interrogation room without consent.

95.     Defendant knew, or should have known, that they had no lawful authority to detain Plaintiff,

but nevertheless confined Plaintiff, transported him, held him against him will for questioning, and

then released him onto the streets of Dallas without transportation in the middle of the night.
                                                   18
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                 Page 19 of 23 PageID 19



96.       Defendant City’s conduct constituted false imprisonment of Plaintiff.

97.       As a result of the false imprisonment, Plaintiff suffered damages.

          COUNT VII: TEXAS STATE LAW CLAIM- ASSAULT AND BATTERY

98.       The allegations set forth in the preceding paragraphs 1-97 are hereby incorporated by

reference.

99.       As a pendent state cause of action, at all times material and relevant herein, Defendant City,

by acts and/or omissions and under color of state law did then and there intentionally, knowingly,

and/or recklessly cause personal injury and/or severe personal injury to Plaintiff through uncontested

physical contact with Plaintiff.

100.      Under Texas law, the cause of action for excessive force is simply one for assault and battery.

Consequently, Plaintiff alleges that Defendant City committed an assault upon them when Officers

have intentionally, knowingly, and/or recklessly assaulted Shomari Staten. At no time prior to or

during any assault did Plaintiff consent. Said assaultive conduct by Defendant was committed

intentionally, knowingly, and/or recklessly and was the proximate cause of bodily and emotional

injuries to Plaintiff. Said injuries were the direct and immediate consequence of Defendant City’s

wrongful act and a natural and direct result of the assault.

101.      At no time was Defendant City privileged to take the action as force was not necessary.

Moreover, Defendant’s assault and battery of Plaintiff was not objectively reasonable when

balancing the amount of force used against the need for force. Examined in a different light, at no

time was Plaintiff fleeing or about to flee, nor was anyone, including the DPD officers, ever in

danger.




                                                    19
Plaintiff’s Original Complaint
   Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                   Page 20 of 23 PageID 20



                                               VI.
                                             DAMAGES

102.   Plaintiff incorporates the foregoing paragraphs 1-101 by reference as if fully set forth herein.

Defendants’ acts and/or omissions were a proximate cause of the following Injuries suffered by

Plaintiff:

       a. Actual damages;

       b. Loss of wages;

       c. Loss of quality of life;

       d. Disfigurement;

       e. Punitive and exemplary damages against Defendant DPD sued in their individual capacity

in an amount sufficient to deter and make an example of Defendant

       f. Pain and suffering

       g. Mental anguish and emotional distress suffered by Plaintiff;

       h. Medical expenses;

       i. Pre- and post-judgment interest

       j. Pursuant to 42 U.S.C §1988, and other applicable laws, Plaintiff should be awarded

reasonable attorney’s fees for the preparation and trial of this cause of action, and for its appeal, if

required and costs of suit; and

       k. Such other and further relief as this Honorable Court deems just and proper

103.   As a proximate result of defendants’ actions, Plaintiff suffered and will continue to suffer a

loss of life’s pleasure, emotional distress, humiliation, psychological disturbance, loss of well-being,

limitations and restrictions on his ability to engage in normal activities and enjoy the normal

activities and pleasures of life and other injuries, losses and damages.




                                                  20
Plaintiff’s Original Complaint
   Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                      Page 21 of 23 PageID 21



104.     As a proximate result of the actions of Defendants, Plaintiff will be prevented from

performing his usual activities, avocations and duties.

105.     By reason of the actions of Defendants as aforesaid, Plaintiff has suffered physical pain,

mental anguish and humiliation and he may continue to suffer same for an indefinite period of time

in the future.

106.     By reason of the actions and statutory violations of Defendants as aforesaid, Plaintiffs daily

employment activity has been interfered with, causing economic and no-economic damages thereby

suffering a loss of earnings and/or impairment of earning capacity.

107.     Plaintiff seeks unliquidated damages in an amount that is within the jurisdictional limits of

the court.

                                            VII.
                                PUNITIVE/EXEMPLARY DAMAGES


108.     Plaintiff incorporates by reference paragraphs 1-107 as if fully set forth herein. Additionally

and in the alternative, the conduct of Defendants was done with malice. As such, Plaintiff requests

punitive and exemplary damages to deter this type of conduct in the future. Such unconscionable

conduct goes beyond ordinary negligence, and as such, Plaintiff requests punitive and exemplary

damages be awarded against Defendants in a sum which is within the jurisdictional limits of this

Court.

                                             VIII.
                                   COSTS AND ATTORNEY FEES


109.     Plaintiff incorporates by reference paragraphs 1-108 as if fully set forth herein. Plaintiff is

entitled to an award of attorney fees and costs under 42 U.S.C § 1988(b). As such, Plaintiff requests

the Court to award costs and attorney’s fees incurred in Plaintiff’s prosecution of this litigation.



                                                     21
Plaintiff’s Original Complaint
      Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19                Page 22 of 23 PageID 22




                                             IX.
                                     CONDITIONS PRECEDENT

110.    Plaintiff reserves his rights to plead and prove the damages to which they are entitled to at the

time of trial. All conditions to Plaintiff’s recovery have been performed or have occurred.

                                                 X.
                                           TRIAL BY JURY

111.    Plaintiff has paid a jury fee and demands trial by jury.

                                               PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein; that upon final trial hereof Plaintiff has and recovers judgment from

Defendant:

 a.      Actual and compensatory damages sufficient to make him whole;

 b.      Punitive damages against Defendant sufficient to punish them and to deter further
         wrongdoing;

 c.      Injunctive relief sufficient to protect Plaintiff from the ongoing harassment and intimidation
         of Defendant;

 d.      Attorneys’ fees,

 e.      Pre-judgment interest at the legal rate;

 f.      Post-judgment interest at the legal rate;

 g.      Costs of court;

 h.      Such other and further relief, both general and special, at law and in equity, to which
         Plaintiff is justly entitled.


                                                              Respectfully Submitted,

                                                              /s/ S. Lee Merritt______________

                                                     22
Plaintiff’s Original Complaint
   Case 3:19-cv-00843-L-BN Document 1 Filed 04/04/19   Page 23 of 23 PageID 23



                                              S. Lee Merritt
                                              Attorney ID No: 314891
                                              123 S. Broad Street, Suite 2250
                                              Philadelphia, PA 19109
                                              (215) 545-8800
                                              slm@merrittatlaw.com

                                              /s/ Justin A. Moore__________
                                              Justin A. Moore
                                              TxBN: 24088906
                                              The Law Office of Justin A. Moore
                                              1801 N. Hampton Rd. Suite 333
                                              DeSoto, Texas 75115
                                              Tel: (214) 794-1069
                                               Justin@moorejustice.net




                                      23
Plaintiff’s Original Complaint
